Taliaferro, J.
A motion is made in this court to dismiss the appeal on the ground that the defendant and appellant liasvoluntarily executed the judgment rendered against him in the lower court. The record shows that at a sale of defendant’s property under an order of- seizure and sale, taken out against him as third possessor, he became the purchaser, paid a portion oí' the price bid in cash, and executed promissory notes payable in six months for the remainder, the time being granted by the-administrator, the terms of sale requiring the entire price in cash. The defendant, about four months afterwards, applied for and obtained a devolutive appeal. We think, under this state of facts, he has. divested himself of the right to appeal. C. P. 567, 14 An. 329, 15 An. 679, 18 An. 59.
It is therefore ordered that the appeal in this case be dismissed, at-appellant’s costs.